
QuickLinks -- Click here to rapidly navigate through this document


FORM OF
CONFIDENTIALITY AGREEMENT


        THIS AGREEMENT is entered into this            day
of                        , 200    , by and between Ultimate Electronics, Inc.,
a Delaware corporation ("Ultimate"), and                        ("Employee").

RECITALS

        WHEREAS, Ultimate and its affiliates (collectively referred to herein as
the "Company") are engaged in the business of operating specialty retail stores
selling consumer electronics and home entertainment systems.

        WHEREAS, The Company (directly or through an affiliate) has employed the
Employee to perform services for it and the Employee has accepted said
employment.

        WHEREAS, The Company owns certain trade secrets and has conceived,
created, developed and acquired confidential information in connection with its
business, which trade secrets and confidential information are valuable assets
of the Company. As a consequence of his or her employment, confidential
information and trade secrets of the Company have been or will be disclosed to
the Employee or are or will be known by the Employee.

        WHEREAS, Employee acknowledges the Company's right and need to prevent
the disclosure of its trade secrets and confidential information.

        WHEREAS, Employee acknowledges that in connection with the duties
assigned to him or her, Employee will influence and contribute to the success of
the Company's Business.

        NOW THEREFORE BE IT RESOLVED THAT, In consideration of the premises and
covenants herein contained and for good and valuable consideration, including
but not limited to initial or continued employment and a lump-sum payment of
fifty dollars ($50), the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

        1.    Confidential Information.    For purposes of this Agreement,
"Confidential Information" means (i) any and all knowledge, data, or information
disclosed to the Employee or known by the Employee as a consequence of his or
her employment by the Company (including any and all knowledge, data, or
information conceived, created, discovered, developed or reduced to practice by
him or her), not generally known in the industry in which the Company is or may
be engaged, that relates to the Company, its business, its development of
intellectual property, and its operations, and (ii) any and all confidential or
proprietary information from third parties received subject to a duty on the
Company's part to maintain and, in some cases, to use it only for certain
limited purposes.

        By way of illustration but not limitation, "Confidential Information"
includes business concepts, operating techniques, marketing methods, financial
information, demographic and trade area information, prospective site locations,
customer profiles or preferences, trade secrets, trade dress, processes,
software programs, know-how, improvements, discoveries, developments, designs,
techniques, procedures, methods, machinery, devices, drawings, specifications,
research, marketing plans, strategies, forecasts, new products, unpublished
financial statements, budgets, projections, licenses, prices, costs, and
customer and supplier lists. Confidential Information shall not include:
(x) information known to the Employee prior to his or her employment by the
Company and not obtained or derived directly from the Company; (y) information
that is or becomes available to the general public other than through acts or
omissions attributable to the Employee; or (z) information obtained from a third
party who is lawfully in possession of the same and who is not subject to a
confidentiality or nonuse obligation owed to the Company or others with respect
to that information.

        For purposes of this Agreement, specific information disclosed shall not
be deemed to be within the foregoing exceptions merely because it is embraced by
general information in the public domain.

--------------------------------------------------------------------------------


        2.    Nondisclosure of Confidential Information.    

        (a)  The Employee acknowledges and agrees that all Confidential
Information as now exists, or which shall subsequently be developed is, and
shall remain, the exclusive property of the Company, and that the Employee shall
not acquire any rights whatsoever in such Confidential Information.

        (b)  The Employee agrees that, except as required by the performance of
his or her duties for the Company, he or she will not, during his or her
employment with the Company or at any time following the termination of such
employment, directly or indirectly, use, disseminate, disclose, or make
accessible all or any portion of such Confidential Information to any person,
firm, corporation, association or other entity without written authorization
from an officer of the Company.

        (c)  The Employee shall secure any documents, items of work in process,
work products, and any other items in his or her possession or under his or her
control that embody Confidential Information in locked files or areas providing
restricted access to prevent its unauthorized disclosure.

        (d)  The Employee shall not copy, in whole or in part, any of such
Confidential Information, including software materials or other electronic
storage media containing or embodying Confidential Information, except as
required by the performance of his or her duties for the Company.

        (e)  The Employee shall immediately notify the Company of any loss or
misplacement of Confidential Information or of any unauthorized disclosure or
use of Confidential Information.

        3.    Property of the Company.    All books, documents, lists and
records pertaining to the Company's business and pertaining to the Intellectual
Property (collectively, the "Records"), whether the Records are written, typed,
printed, contained on microfilm, contained on computer disc, contained in tape
or are set forth in some other medium of expression, are the sole and exclusive
property of the Company. Upon the termination of Employee's employment with the
Company, Employee promptly shall return to the Company all Records and copies
thereof that are in Employee's possession or that Employee has removed from the
Company's premises.

        4.    No Conflict with Prior Employment.    The Employee represents and
warrants that this Agreement does not conflict, and the Employee's performance
hereunder will not conflict, with any obligations he or she presently has with
any person, entity, business organization, or former employer. The Employee will
notify the Company in writing before performing or causing to be performed any
work for or on behalf of the Company which appears to be in conflict (a) with
rights claimed by the Employee in any ideas conceived by him or her prior to his
or her employment with the Company, (b) with the rights of others arising out of
obligations of the Employee incurred prior to entering into this Agreement or
(c) with the Employee's obligations to the Company under this Agreement. If the
Employee fails to give notice of such conflict, the Company may conclude that no
such conflict exists and the Employee agrees to make no claim against the
Company with respect to the use of any such idea by the Company.

        5.    Covenant Not to Compete.    

        (a)  As used in Sections 5 and 6, "Company" shall refer to Ultimate
Electronics, Inc. and any affiliate, subsidiary or successor thereof. Employee
agrees that during the Employment Term and for a period of one year after the
termination of his employment with the Company, he will not, without the prior
written consent of the Chief Executive Officer or the President of Ultimate
Electronics, Inc., either individually, or in partnership or jointly or in
conjunction with any person, firm, corporation or any other entity as principal,
agent, employee or shareholder or in any other

2

--------------------------------------------------------------------------------

manner whatsoever (i) become associated with, accept employment with, serve as a
consultant to, or accept compensation from, any person, firm or corporation
(including any new business started by Employee alone or with others) whose
products and/or services comprising fifteen percent (15%) or more of its sales
compete with those products and/or services offered by the Company, (ii) contact
or solicit any employee, independent contractor, customer or vendor of the
Company or attempt to induce that person or entity to terminate existing
business relationships, or (iii) willfully make any public statement or
willfully perform or do any other act prejudicial or injurious to the reputation
or goodwill, or otherwise interfere with the business of, the Company or their
affiliates.

        (b)  Employee and the Company acknowledge that by virtue of their
experience, access to information or other opportunity made available to
Employee through the course of Employee's relationship with the Company and its
business, Employee and the Company have acquired extensive skill and information
specifically suited to immediate application by a business in competition with
the Company. Accordingly, Employee and the Company consider the foregoing
restrictions of future employment or business activities in all respects
reasonable. Optionee further acknowledges that the market area for each of the
Company's retail stores encompasses approximately a one hundred and twenty
(120) mile radius and that the location of a competing store or business within
that radius is likely to result in dilution of the Company's customer base. In
addition, the Optionee acknowledges that he or she may have knowledge of
additional markets identified by the Board of Directors for future retail store
locations. For these reasons and others, Optionee agrees that a one (1) year
time restriction under the terms set forth in this agreement is reasonable. The
Optionee further agrees that a one hundred and twenty (120) mile radius from any
of the Company's retail stores, and such other locations identified by the Board
of Directors and known to the Optionee, under the terms set forth in this
agreement is a reasonable geographic restriction.

        (c)    Remedies.    

        (i)    If Employee breaches the terms of the non-competition clause set
forth in this Section 5, then the Company shall have the right to repurchase any
or all Shares purchased by the Employee upon the exercise of Options within the
twelve-month period immediately preceding the breach at the Option Price, or, if
the Employee no longer holds such shares, the Company shall have the right to
receive from the Optionee payment of that amount per share equal to the sale
price minus the Option Price. Nothing contained in this Section 5(c)(i) shall be
construed as prohibiting the Company from pursuing any other remedies available
to it, including the recovery of damages from the Employee, in the event of a
breach.

        (ii)  The Employee acknowledges that a breach by him or her of the
provisions of this Agreement will cause the Company irreparable injury for which
the Company cannot be reasonably or adequately compensated in money damages. The
Company shall, therefore, be entitled, in addition to all other remedies
available to it, to injunctive and/or other equitable relief to prevent a breach
of this Agreement, or any part of it, and to secure its enforcement. Nothing
contained in this Section 5(c)(ii) shall be construed as prohibiting the Company
from pursuing any other remedies available to it, including the recovery of
damages from the Employee, in the event of a breach.

        6.    Employment.    Nothing in this Agreement shall confer any right
with respect to the continuation of the Employee's employment with the Company,
nor shall this Agreement alter in any way either the Employee's or the Company's
right to terminate the employment relationship at any time, with or without
cause.

3

--------------------------------------------------------------------------------

        7.    Survival.    The provisions of this Agreement shall survive
(a) the termination of the Employee's employment with the Company and (b) the
assignment of this Agreement by the Company to any successor in interest or
other assignee.

        8.    Amendments and Waivers.    This Agreement embodies the entire
Agreement of the parties respecting the matters within its scope and supersedes
all previous agreements, if any, oral or written. The provisions of this
Agreement may be amended, terminated, superseded, or waived only by an agreement
in writing signed by the Company and the Employee. A waiver of a breach of any
provision of this Agreement by a party shall not operate or be construed as a
waiver by that party of any subsequent breach.

        9.    Severability of Provisions.    If any of the terms or provisions
of this Agreement are determined to be invalid, such invalid term or provision
shall not affect or impair the remainder of the Agreement, but such remainder
shall continue in full force and effect to the same extent as though the invalid
term or provision were not contained in the Agreement. If, moreover, any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject
matter, such provision(s) shall be construed by limiting and reducing such
provision(s) in order to render such provision(s) enforceable to the extent
compatible with the applicable law as it shall then appear.

        10.    Attorneys' Fees.    In the event either party finds it necessary
to employ legal counsel or to bring an action at law or other proceeding against
the other party to enforce any of the terms, covenants, or conditions of this
Agreement, the party prevailing in any such action or other proceeding shall be
paid all reasonable attorneys' fees by the other party, and in the event any
judgment is secured by such prevailing party, all such attorneys' fees, as
determined by the court and not by jury, shall be included in any such judgment.

        11.    Successors and Assigns.    The Employee's obligations under this
Agreement with regard to confidentiality, as set forth in Section 2, shall be
binding upon the Employee's heirs, executors, administrators, and legal
representatives, and the rights of the Company under this Agreement shall inure
to the benefit of its successors and assigns.

        12.    Descriptive Headings.    Descriptive headings of the several
Sections of this Agreement are inserted for convenience of reference only and do
not constitute part of the Agreement.

        13.    Effective Date.    The provisions of this Agreement shall be
applicable commencing with the earlier of (a) date of the Employee's employment
with the Company or (b) the date of the Employee's execution of this Agreement.

        14.    Governing Law.    This Agreement shall be construed under and
governed by the laws of the State of Colorado. Jurisdiction and venue shall be
in the federal or state courts of Colorado.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Confidentiality
Agreement as of the date first set forth above.

EMPLOYEE:   COMPANY:     ULTIMATE ELECTRONICS, INC.,
a Delaware corporation
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Address:       Name: Telephone:       Title:

5

--------------------------------------------------------------------------------



QuickLinks


FORM OF CONFIDENTIALITY AGREEMENT
